 1                                             JS6

 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 UNITED STATES OF AMERICA,    )   CV 14-2484-RSWL-PLAx
   ex rel. TRAVIS KIRO,         )
13                              )
                Plaintiff,      )   JUDGMENT
14                              )
                                )
15       v.                     )
                                )
16                              )
     JIAHERB, INC.,             )
17                              )
                                )
18               Defendant.     )
                                )
19                              )
                                )
20                              )
21       This case came for trial on July 9, 2019, before
22 the Honorable Ronald S.W. Lew presiding in Courtroom
23 6C.    Cory Fein appeared as counsel on behalf of and
24 with Plaintiff and Relator Travis Kiro (“Relator”), and
25 John Kinn and Nathan Lee appeared as counsel on behalf
26 of Defendant Jiaherb, Inc. (“Defendant”).
27       WHEREAS, a jury having been sworn, the Court having
28 heard testimony, documentary evidence, and arguments of
                                1
 1 counsel, and good cause having been shown after Relator
 2 rested his case;
 3     WHEREAS, on July 12, 2019, the Court granted
 4 Defendant’s Motion for Judgment as a Matter of Law
 5 [127];
 6     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 7 Judgment be entered in favor of Defendant.      This Action
 8 is hereby dismissed in its entirety and Defendant shall
 9 receive costs from Relator in amounts to be fixed by
10 the Court Clerk.    Defendant may seek to recover its
11 attorneys’ fees by statutory motion to the Court after
12 entry of this Judgment.
13
14 IT IS SO ORDERED.
15
16 DATED: August 13, 2019           s/ RONALD S.W. LEW
17                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
18
19
20
21
22
23
24
25
26
27
28
                                2
